*614MEMORANDUM **
James Gary Dempsey appeals from the district court’s judgment revoking supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Although Dempsey contends that the district court failed to explain adequately the reasons for the sentence, this contention is belied by the record. See United States v. Mix, 457 F.3d 906, 912-13 (9th Cir.2006).
Dempsey also contends that the district court failed to consider all of the relevant factors set forth in 18 U.S.C. § 3553(a), including the need to provide for drug treatment in the most effective manner, and did not understand that it had the authority to substitute time in community corrections for prison time. We disagree. We conclude that the district court understood its authority to impose a term of imprisonment below the recommended Sentencing Guidelines range, considered the relevant § 3553(a) factors, and imposed an individualized sentence that is not unreasonable in light of those factors, including the need for the most effective drug treatment. See 18 U.S.C. § 3553(a); 18 U.S.C. § 3583(e); United States v. Miqbel, 444 F.3d 1173, 1176 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.